      Case 15-17025-JNP                      Doc 58      Filed 01/10/20 Entered 01/10/20 17:24:17                                    Desc Main
                                                         Document Page 1 of 2
Printed on: 01/02/2020                                                                                                                       Page 1 of 2
ISABEL C. BALBOA [ICB-99001-00]

                                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                                       THE DISTRICT OF NEW JERSEY

                                         TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                                        For the period of 01/01/2019 to 12/31/2019
                                                              Case Number: 15-17025 (JNP)



                                                                                                                          Monthly Payment: $500.00
       Eric J. Myers                                                                                                             Payments / Month: 1
       2507 Lexington Mews                                                                                             Current Trustee Comp.: 7.80%
       Swedesboro, NJ 08085




                                     The following are receipts posted in this case within the above dates:

Date                     Amount       Date                  Amount      Date                     Amount       Date                       Amount
01/09/2019               $500.00      02/04/2019            $500.00     03/06/2019               $500.00      04/01/2019                 $500.00
05/07/2019               $500.00      06/10/2019            $500.00     07/02/2019               $500.00      08/09/2019                 $500.00
08/28/2019               $500.00      10/02/2019            $500.00     11/12/2019               $500.00      12/05/2019                 $500.00




                                   The following are the creditors who are set up to be paid through this plan:
CL#     Creditor Name                                                   LVL        Claim Amt.         Amt. Paid.           Balance Due         Paid this
                                                                                                                                                 Period
0       ERIC J. MYERS                                                  5                $0.00                $0.00               $0.00               $0.00
0       MAUREEN P. STEADY, ESQUIRE                                     13               $0.00                $0.00               $0.00               $0.00
1       BANK OF AMERICA                                                33               $0.00                $0.00               $0.00               $0.00
2       DEEPWATER INDUSTRIES F.C.U.                                    24               $0.00                $0.00               $0.00               $0.00
3       ECAST SETTLEMENT CORPORATION                                   33            $4,862.15             $626.00           $4,236.15             $134.86
4       CITIBANK, N.A.                                                 33               $0.00                $0.00               $0.00               $0.00
5       COMENITY CAPITAL BANK                                          33               $0.00                $0.00               $0.00               $0.00
6       DEEPWATER INDUSTRIES F.C.U.                                    33               $0.00                $0.00               $0.00               $0.00
7       DAN WRUSTLER                                                   33               $0.00                $0.00               $0.00               $0.00
8       Dsnb Macys                                                     33               $0.00                $0.00               $0.00               $0.00
9       FIRST BANK                                                     33        $189,125.22         $24,349.40            $164,775.82        $5,245.13
10      GECRB/BANANA REPUBLIC                                          33               $0.00                $0.00               $0.00               $0.00
11      HARVEST COMMUNITY BANK                                         33               $0.00                $0.00               $0.00               $0.00
12      HARVEST COMMUNITY BANK                                         33               $0.00                $0.00               $0.00               $0.00
13      LISA CARFIELLO & WILLIAM BRANCH                                33               $0.00                $0.00               $0.00               $0.00
14      M.E.M. FAMILY, LLC                                             33               $0.00                $0.00               $0.00               $0.00
15      MADELINE DIAZ & DANTE MOORE                                    33               $0.00                $0.00               $0.00               $0.00
16      POWERS KIRN, LLC                                               0                $0.00                $0.00               $0.00               $0.00
17      RIVERFRONT LIMOSINE SERVICE                                    0                $0.00                $0.00               $0.00               $0.00
18      WELLS FARGO BANK, N.A.                                         24               $0.00                $0.00               $0.00               $0.00
19      WELLS FARGO BANK, N.A.                                         24               $0.00                $0.00               $0.00               $0.00
20      ISABEL C. BALBOA (CREDITOR)                                    0                $0.00                $0.00               $0.00               $0.00
21      MAUREEN P. STEADY                                              0                $0.00                $0.00               $0.00               $0.00
22      DEEPWATER INDUSTRIES F.C.U.                                    0                $0.00                $0.00               $0.00               $0.00
24      ADVANTAGE FUNDING CORP.                                        33               $0.00                $0.00               $0.00               $0.00
25      ALLY FINANCIAL                                                 24             $260.26              $260.26               $0.00               $0.00
26      SANTANDER                                                      33               $0.00                $0.00               $0.00               $0.00
27      DEEPWATER INDUSTRIES F.C.U.                                    33               $0.00                $0.00               $0.00               $0.00




             THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                     WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
      Case 15-17025-JNP                Doc 58       Filed 01/10/20 Entered 01/10/20 17:24:17                  Desc Main
                                                    Document Page 2 of 2
CL#     Creditor Name                                            LVL   Claim Amt.     Amt. Paid.    Balance Due     Paid this
                                                                                                                      Period
28      ALLY FINANCIAL                                           33    $4,760.19        $612.85       $4,147.34     $132.01
29      MICHELLE COBB                                            15          $0.00        $0.00           $0.00        $0.00
30      ECMC                                                     33          $0.00        $0.00           $0.00        $0.00




Case Steps


Start Date                                        No. Months            Payment
05/01/2015                                              60.00            $500.00
05/01/2020                               Projected end of plan




Total payments received this period:            $6,000.00

Total paid to creditors this period:            $5,512.00
Undistributed Funds on Hand:                    $0.00
Arrearages:                                     $500.00
Attorney:                                       MAUREEN P. STEADY, ESQUIRE




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
